Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
Double Patenting
Claims 16 and 28 of this application is patentably indistinct from claims 15 and 18 of Application No. 16954266. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 16 and 28 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 and 18 of copending Application No. 16954266 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 18 of copending Application No. 16954266 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 is a broader recitation of the subject matter of claim 15, and 18, of application 16954266. The mentioned claims of 16954266 are more specific. Thus, the invention of the more specific claims of 16954266 is in effect a "species" of the invention of claim 16, respectively of the instant application. Since it has been held that the generic invention is anticipated by the species, claim 16 are not patentably distinct from the respective mentioned claims of 16954266. See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the leaf-spring mentioned in claims 25 and 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claims 24-27 are objected to because of the following informalities:  
Regarding Claim 24, line 2, “the microswitch” should read “a microswitch” or the claim dependencies be changed to avoid antecedent basis issues.
Regarding Claim 25, line 2, “the microswitch” should read “a microswitch” or the claim dependencies be changed to avoid antecedent basis issues.
Regarding Claim 26, line 2, “the microswitch” should read “a microswitch” or the claim dependencies be changed to avoid antecedent basis issues.
Regarding Claim 27, line 2, “the microswitch” should read “a microswitch” or the claim dependencies be changed to avoid antecedent basis issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25, 28-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, lines 2-3, “in particular of 70N, and in particular of up to 100N”, the phrases “in particular” and “preferably” render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following these phrases as preferred embodiments rather than structural limitations of the claimed invention.
Regarding Claim 25, line 3, “and in particular that a leaf spring is arranged”, the phrases “in particular” and “preferably” render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following these phrases as preferred embodiments rather than structural limitations of the claimed invention.
Regarding Claim 28, lines 2-3, “push button as an actuating element”, it is unclear if the actuating element is the same actuating element mentioned in claim 16 or if this is a new and completely separate actuating element. For the purpose of examination, the Examiner will interpret this to be the same actuating element as previously defined in claim 16.
Regarding Claims 29-30, these claims are rejected due to their dependencies on claim 28.
Regarding Claim 29, line 2, “in particular a leaf spring”, the phrases “in particular” and “preferably” render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-24, 26-28, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalesse DE102006027473A1 (Please see attached machine translation for paragraph reference numbers).
Regarding Claim 16, Kalesse teaches: A motor vehicle door handle arrangement (Fig 3) for actuating a door lock (25) and/or door (22) of a motor vehicle, with a handle housing and an actuating element (unnumbered feature comprising: 7 and 28) arranged in or on the handle housing (2), which, when actuated by a user (29) when the door lock is unlocked, enables the door to be opened (P0029 L4-10), wherein the motor vehicle door handle arrangement additionally comprises an emergency actuating lever (8) acting mechanically on the door lock for opening the door (P0030). 
Regarding Claim 17, Kalesse teaches: The motor vehicle door handle arrangement according to claim 16, wherein the actuating element is formed by a push-button (7, P0029 L7-8, 
Regarding Claim 18, Kalesse teaches: The motor vehicle door handle arrangement according to claim 16, wherein the emergency actuating lever can be shifted from a rest position (Fig 3) to an actuation position (P0030 L6-7, actuation position is when emergency actuating lever 8 is pulled out by the user) in which the emergency actuating lever acts on the door lock indirectly or directly (P0030 L6-10).
Regarding Claim 19, Kalesse teaches: The motor vehicle door handle arrangement according to claim 16, wherein the emergency actuating lever in a rest position (Fig 3) is located in the handle housing in a form-fitting and/or force-fitting manner (Fig 3, it can be seen that emergency actuating lever 8 is located in handle housing 2 in a form fitting manner, matching the contour of the housing 2 and the door 22).
Regarding Claim 20, Kalesse teaches: The motor vehicle door handle arrangement according to claim 16, wherein the emergency actuating lever in a rest position (Fig 3) is located in the handle housing such that it is flush- mounted or protruding or recessed (Fig 3, it can be seen that emergency actuating lever 8 is mounted flush with the outer contour of the door 22).
Regarding Claim 21, Kalesse teaches: The motor vehicle door handle arrangement according to claim 16, wherein the emergency actuating lever is fixed in a rest position (Fig 3) with a holding force of over 40 N (P0014 L7-13, emergency handle lever 8 referred to as a front 
Regarding Claim 22, Kalesse teaches: The motor vehicle door handle arrangement according to claim 16, wherein the emergency actuating lever can be shifted from a rest position (Fig 3) to an actuation position by pulling out the emergency actuating lever to the outside of the motor vehicle door handle arrangement (P0030 L6-7, actuation position is when emergency actuating lever 8 is pulled out by the user to a position extending outward from the handle housing 2).
Regarding Claim 23, Kalesse teaches: The motor vehicle door handle arrangement according to claim 16, wherein the emergency actuating lever is kinematically coupled to a pivoted lever (9), wherein the pivoted lever is coupled to the door lock via a Bowden cable (12; Fig 3, emergency actuating lever 8 is kinematically coupled to pivoted lever 9, Bowden cable leads from pivoted lever 9 to door lock 25).
Regarding Claim 24, Kalesse teaches: The motor vehicle door handle arrangement according to claim 16, wherein the push-button for actuating the microswitch is formed by a rocker (Fig 3, push button 7 is located on a side of emergency actuating lever 8 which pivots/rocks on 10, therefore push button 7 is formed by a rocker. Please note: This fits Merriam-Webster’s definition 2 of rocker “any of various devices that work with a rocking motion”).
Regarding Claim 26, Kalesse teaches: The motor vehicle door handle arrangement according to claim 16, wherein the actuating element in the form of a push-button for actuating the microswitch is formed by a rocker (Fig 3, push button 7 is located on a side of emergency actuating lever 8 which pivots/rocks on 10, therefore push button 7 is formed by a rocker. Please note: This fits Merriam-Webster’s definition 2 of rocker “any of various devices that work 
Regarding Claim 27, Kalesse teaches: The motor vehicle door handle arrangement according to claim 16, wherein the actuating element in the form of a push-button (7; P0029 L7-8, actuator 7 requiring a light touch to send an electrical signal indicates some amount of pressure via pushing is applied and therefore 7 would be a button. This matches Merriam-Webster’s definition of push button “when pushed operates something especially by closing an electric circuit”) for actuating the microswitch (P009 L7, push button 7 is referred to in this paragraph as an actuating element) is formed by a rocker (Fig 3, push button 7 is located on a side of emergency actuating lever 8 which pivots/rocks on 10, therefore push button 7 is formed by a rocker. Please note: This fits Merriam-Webster’s definition 2 of rocker “any of various devices that work with a rocking motion”) that can be gripped from behind (Fig 3, push button 7 and emergency actuating lever 8 can be seen to be gripped from behind with an underhand grip), which is mounted so as to rotate around a horizontal axis of rotation on the bottom edge of the rocker or around a horizontal axis of rotation (Fig 3, axis that goes though pivot point 10) on the top edge (Fig 3, pivot point 10 is on the top edge of the rocker) of the rocker (Fig 3, emergency actuating element 8 and therefore push button 7 mounted to it, rotates around pivot point 10).
Regarding Claim 28, Kalesse teaches: The motor vehicle door handle arrangement according to claim 16, wherein the motor vehicle door handle arrangement comprises an operating module (Unnumbered feature comprising: 2, 7, 28, and 26), wherein a push-button (7, P0029 L7-8, 7 requiring a light touch to send an electrical signal indicates some amount of pressure via pushing is applied and therefore 7 would be a button. This matches Merriam-
Regarding Claim 30, Kalesse teaches: The motor vehicle door handle arrangement according to claim 28, wherein the operating module is sealed off from the environment (Fig 3, 8a and 3 combine to seal off operating module 2, 7, 28, and 26 from the outside environment as demonstrated in Fig 2a and 2b).
Regarding Claim 31, Kalesse teaches: A motor vehicle door handle arrangement (Fig 3) for actuating a door lock (25) of a motor vehicle (P001), with a handle housing and an actuating element (unnumbered feature comprising: 7 and 28) arranged in or on the handle housing (2), which, when actuated by a user (29) when the door lock is unlocked, enables the door to be opened (P0029 L4-10), wherein the motor vehicle door handle arrangement additionally comprises an emergency actuating lever (8) acting mechanically on the door lock for opening the door (P0030).
Regarding Claim 32, Kalesse teaches: A motor vehicle door handle arrangement (Fig 3) for actuating a door (22) of a motor vehicle, with a handle housing and an actuating element (unnumbered feature comprising: 7 and 28) arranged in or on the handle housing (2), which, when actuated by a user (29) when the door lock is unlocked, enables the door to be opened (P0029 L4-10), wherein the motor vehicle door handle arrangement additionally comprises an .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse DE102006027473A1, in view of Haneda WO 2005124806 A1 (Please see attached machine translation for related paragraph reference numbers).
Regarding Claim 25, Kalesse teaches: The motor vehicle door handle arrangement according to claim 16, wherein the actuating element in the form of a push-button (7, P0029 L7-8, 7 requiring a light touch to send an electrical signal indicates some amount of pressure via pushing is applied and therefore 7 would be a button. This matches Merriam-Webster’s definition of push button “when pushed operates something especially by closing an electric circuit”) for actuating the microswitch (P009 L7, push button 7 is referred to in this paragraph as an actuating element). Kalesse does not teach: the push button being spring-loaded towards its rest position, and in particular in that a leaf spring is arranged, by which the push- button is spring-loaded towards its rest position. Haneda teaches that it is known in the art to use a leaf spring (Haneda: 11) to spring load a button (Haneda: 13) to a resting position (Haneda: Fig 2). It would be obvious to one of ordinary skill in the position before the effective filing date of the claimed invention to have the push button taught by Kalesse to be spring loaded to a resting 
Regarding Claim 29, Kalesse teaches: The motor vehicle door handle arrangement according to claim 28. Kalesse does not teach: wherein a spring, by which the push-button is spring-loaded towards its resting position, is arranged in the operating module Haneda teaches that it is known in the art to use a leaf spring (Haneda: 11) to spring load a button (Haneda: 13) to a resting position (Haneda: Fig 2). It would be obvious to one of ordinary skill in the position before the effective filing date of the claimed invention to have the push button taught by Kalesse to be spring loaded to a resting position as taught by Haneda to increase comfort by providing tactile feedback to the user as the button is pressed, leading to customer satisfaction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675